DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 10/27/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered.
 	The reply filed 10/27/21 affects the application 16/609,714 as follows:
1.     Claim 1 has been amended. Claims 2-5 have been canceled. New grounds rejections are set forth herein below. 
2.     The responsive is contained herein below.
Claims 1, 6-21 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites the phrase “at least one of the compounds according to general 
formula (Ib) or the pharmaceutically acceptable salt, pharmaceutically acceptable solvate,
isomer. or mixture thereof”. However, the claim is indefinite since the claims as presently amended recite only one compound. Claim 11 is indefinite since the claim recites treating leprosy. However, leprosy is a disease which is driven by a microbial infection, and thus the claim does not require all the limitations of claim 1 on which it depends. Also, claim 14 recites “using at least one anti-inflammatory compound (C), wherein the compound is as defined according to claim” but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Claim 14 is indefinite since it depends on claim 1 but is drawn to a different method. Claim 15 is indefinite since it does not properly depend from claim 1 because it is drawn to a different method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8, 11-13, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kahne et al. (WO 2009/046314 A2). 
Claim 1 is drawn to a method of treatment of an inflammatory disease or inflammatory-related disease in a mammal comprising administering an effective amount of an anti-inflammatory compound (C) to a mammal in need thereof, wherein the inflammatory disease or inflammatory-related disease is not driven by a microbial infection, and wherein said anti-inflammatory compound (C) acts upon inflammatory mechanisms in mammals and is at least one of the compounds according to the given general formula (Ib) or the pharmaceutically acceptable salt, pharmaceutically acceptable solvate, isomer. or mixture thereof. 
Kahne et al. disclose that moenomycin A (the compound of the general formula (Ib)) can be used to treat leprosy (see abstract; see also page 112, [00267]). It should be noted that Applicant claim 11 list leprosy as an inflammatory-related disease and it is dependent on claim 1 (i.e.; claim 11 depends on claim 8 which is dependent on claim 1). 
The difference between Applicant’s claimed method and the method taught by Kahne et al. is that Kahne et al. do not exemplify treating the inflammatory-related disease, leprosy with their compound moenomycin A (the compound of the general formula (Ib)), per se. Kahne et al. disclose that moenomycin A (the compound of the general formula (Ib)) can be used to treat leprosy.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat the inflammatory-related disease leprosy in a mammal wherein the the inflammatory-related disease is not driven by a microbial infection, comprising administering Kahne et al.’s compound moenomycin A (Moe A) (i.e.; the compound of given general formula (C)) to said mammal, especially since Kahne et al. disclose that moenomycin A can be used to treat leprosy. 
One having ordinary skill in the art would have been motivated to treat the inflammatory-related disease leprosy in a mammal wherein the the inflammatory-related disease is not driven by a microbial infection, comprising administering Kahne et al.’s compound moenomycin A (Moe A) (i.e.; the compound of given general formula (C)) to said mammal, especially since Kahne et al. disclose that moenomycin A can be used to treat leprosy. 
The preparation and use of different unit dosage forms such as tablets, capsules, pills, suppositories, powder packets, wafers, injectable solutions or suspensions that are suitable for administration such as orally, rectally, percutaneously, or by parenteral injection, such as for the treatment of inflammatory disease or inflammatory-related disease are common or well-known in the art and is well within the purview of a skill artisan. It should be noted Kahne et al.’s compound is the same as Applicant’s compound and it should inherently also have the same effect of treating acting upon the inflammatory mechanisms in non-human mammal, and suppressing or inhibiting the expression a pro-inflammatory cytokine, anti-inflammatory cytokine or a chemokine.

Response to arguments
Applicant's arguments with respect to claims 1, 6-21 have been considered but are moot in view of the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623